Exhibit 10.1

Execution Version

REVOLVING CREDIT AGREEMENT

dated as of May 2, 2011

among

ATMOS ENERGY CORPORATION,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

THE ROYAL BANK OF SCOTLAND PLC

as Administrative Agent,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Syndication Agent,

BANK OF AMERICA, N.A.,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, N.A.

as Co-Documentation Agents

 

 

 

RBS SECURITIES INC., CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, U.S. BANK NATIONAL

ASSOCIATION, and WELLS FARGO SECURITIES, LLC

As Joint Lead Arrangers

and

Joint-Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I DEFINITIONS; CONSTRUCTION

   1

Section 1.1.

  

Definitions

   1

Section 1.2.

  

Classifications of Loans and Borrowings

   15

Section 1.3.

  

Accounting Terms and Determination

   15

Section 1.4.

  

Terms Generally

   15

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

   16

Section 2.1.

  

General Description of Facility

   16

Section 2.2.

  

Loans

   16

Section 2.3.

  

Procedure for Borrowings

   16

Section 2.4.

  

Funding of Borrowings

   16

Section 2.5.

  

Interest Elections

   17

Section 2.6.

  

Optional Reduction and Termination of Commitments

   18

Section 2.7.

  

Repayment of Loans

   18

Section 2.8.

  

Evidence of Indebtedness

   18

Section 2.9.

  

Prepayments

   19

Section 2.10.

  

Interest on Loans

   19

Section 2.11.

  

Fees

   20

Section 2.12.

  

Computation of Interest and Fees

   20

Section 2.13.

  

Inability to Determine Interest Rates

   21

Section 2.14.

  

Illegality

   21

Section 2.15.

  

Increased Costs

   22

Section 2.16.

  

Funding Indemnity

   22

Section 2.17.

  

Taxes

   23

Section 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   24

Section 2.19.

  

Mitigation of Obligations

   25

Section 2.20.

  

Replacement of Lenders

   26

Section 2.21.

  

Increase of Commitments; Additional Lenders

   26

Section 2.22.

  

Defaulting Lenders

   27

ARTICLE III CONDITIONS PRECEDENT TO LOANS

   28

Section 3.1.

  

Conditions To Effectiveness

   28

Section 3.2.

  

Each Credit Event

   30

Section 3.3.

  

Delivery of Documents

   31

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   31

Section 4.1.

  

Organization and Good Standing

   31

Section 4.2.

  

Due Authorization

   31

Section 4.3.

  

No Conflicts

   31

Section 4.4.

  

Consents

   31

Section 4.5.

  

Enforceable Obligations

   32

Section 4.6.

  

Financial Condition

   32

Section 4.7.

  

Intentionally Omitted

   32

Section 4.8.

  

No Default

   32

Section 4.9.

  

Intentionally Omitted

   32

Section 4.10.

  

Taxes

   32

Section 4.11.

  

Compliance with Law

   32

Section 4.12.

  

Material Agreements

   33

Section 4.13.

  

ERISA

   33

Section 4.14.

  

Use of Proceeds

   34

Section 4.15.

  

Government Regulation

   34



--------------------------------------------------------------------------------

Section 4.16.

  

Disclosure

   34

Section 4.17.

  

Intentionally Omitted

   34

Section 4.18.

  

Insurance

   34

Section 4.19.

  

Franchises, Licenses, Etc

   35

Section 4.20.

  

Secured Indebtedness

   35

Section 4.21.

  

Subsidiaries

   35

ARTICLE V AFFIRMATIVE COVENANTS

   35

Section 5.1.

  

Information Covenants

   35

Section 5.2.

  

Debt to Capitalization Ratio

   37

Section 5.3.

  

Preservation of Existence, Franchises and Assets

   37

Section 5.4.

  

Books and Records

   37

Section 5.5.

  

Compliance with Law

   37

Section 5.6.

  

Payment of Taxes and Other Claims

   37

Section 5.7.

  

Insurance

   38

Section 5.8.

  

Use of Proceeds

   38

Section 5.9.

  

Audits/Inspections

   38

ARTICLE VI NEGATIVE COVENANTS

   38

Section 6.1.

  

Nature of Business

   38

Section 6.2.

  

Consolidation and Merger

   38

Section 6.3.

  

Sale or Lease of Assets

   39

Section 6.4.

  

Arm’s-Length Transactions

   39

Section 6.5.

  

Fiscal Year; Organizational Documents

   39

Section 6.6.

  

Liens

   39

Section 6.7.

  

Required Clear Period

   40

ARTICLE VII EVENTS OF DEFAULT

   40

Section 7.1.

  

Events of Default

   40

Section 7.2.

  

Acceleration; Remedies

   42

Section 7.3.

  

Allocation of Payments After Event of Default

   43

ARTICLE VIII THE ADMINISTRATIVE AGENT

   44

Section 8.1.

  

Appointment of Administrative Agent

   44

Section 8.2.

  

Nature of Duties of Administrative Agent

   44

Section 8.3.

  

Lack of Reliance on the Administrative Agent

   45

Section 8.4.

  

Certain Rights of the Administrative Agent

   45

Section 8.5.

  

Reliance by Administrative Agent

   45

Section 8.6.

  

The Administrative Agent in its Individual Capacity

   45

Section 8.7.

  

Successor Administrative Agent

   46

Section 8.8.

  

Co-Documentation Agents; Syndication Agent

   46

ARTICLE IX MISCELLANEOUS

   46

Section 9.1.

  

Notices

   46

Section 9.2.

  

Waiver; Amendments

   49

Section 9.3.

  

Expenses; Indemnification

   50

Section 9.4.

  

Successors and Assigns

   51

Section 9.5.

  

Governing Law; Jurisdiction; Consent to Service of Process

   54

Section 9.6.

  

WAIVER OF JURY TRIAL

   55

Section 9.7.

  

Right of Setoff

   55

Section 9.8.

  

Counterparts; Integration

   55

Section 9.9.

  

Survival

   56

Section 9.10.

  

Severability

   56

Section 9.11.

  

Confidentiality

   56

Section 9.12.

  

Interest Rate Limitation

   57

Section 9.13.

  

Waiver of Effect of Corporate Seal

   57

 

ii



--------------------------------------------------------------------------------

Section 9.14.

  

Patriot Act

   57

Section 9.15.

  

No Fiduciary Duty

   57

 

Schedules      

Schedule I

   -    Applicable Margins and Applicable Percentages

Schedule II

   -    Commitment Amounts

Schedule 4.20

   -    Secured Indebtedness

Schedule 4.21

   -    Subsidiaries Exhibits      

Exhibit A

   -    Form of Assignment and Acceptance

Exhibit 2.3

   -    Form of Notice of Borrowing

Exhibit 2.5

   -    Form of Notice of Conversion/Continuation

Exhibit 3.1(b)(iii)

   -    Form of Secretary’s Certificate

Exhibit 3.1(b)(vi)

   -    Form of Officer’s Certificate

Exhibit 5.1(c)

   -    Form of Compliance Certificate

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of May 2, 2011, by and among ATMOS ENERGY CORPORATION, a Texas and Virginia
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and THE ROYAL BANK
OF SCOTLAND PLC, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders establish in favor of the
Borrower a $750,000,000 revolving credit facility;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested revolving credit facility in favor of the
Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Additional Commitment Amount” shall have the meaning set forth in Section 2.21.

“Additional Lender” shall have the meaning set forth in Section 2.21.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. A Person shall be deemed to control another Person if such
Person possesses, directly or indirectly, the power (a) to vote 10% or more of
the securities having ordinary voting power for the election of directors of
such other Person or (b) to direct or cause direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time. On the Closing Date, the Aggregate
Commitment Amount equals $750,000,000.

“Aggregate Commitments” shall mean, collectively, all Commitments of all Lenders
at any time outstanding.

“Applicable Commitment Fee Percentage” shall mean, as of any date, with respect
to the Commitment Fee as of any date, the percentage per annum determined by
reference to the applicable Rating Category as set forth on Schedule I;
provided, that a change in the Applicable Commitment Fee Percentage resulting
from a change in the Rating Category shall be effective on the day on which any
rating agency changes its rating and shall continue until the day prior to the
day that a further change becomes effective. Notwithstanding the foregoing, the
Applicable Commitment Fee Percentage for the Commitment Fee from the Closing
Date until the first change in the applicable Rating Category after the Closing
Date shall be at Level III as set forth on Schedule I.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, the percentage per annum
determined by reference to the applicable Rating Category from time to time in
effect as set forth on Schedule I; provided, that a change in the Applicable
Margin resulting from a change in the Rating Category shall be effective on the
day on which any rating agency changes its rating and shall continue until the
day prior to the day that a further change becomes effective. Notwithstanding
the foregoing, the Applicable Margin from the Closing Date until the first
change in the applicable Rating Category after the Closing Date shall be at
Level III as set forth on Schedule I.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent announces from time to time to be its prime lending rate,
as in effect from time to time, (ii) the Federal Funds Rate, as in effect from
time to time, (any changes in such rate to be effective as of the date of any
change in such rate) plus one-half of one percent (0.50%) and (iii) the
one-month Adjusted LIBO

 

2



--------------------------------------------------------------------------------

Rate, which rate shall be determined on a daily basis (any changes in such rate
to be effective as of the date of any change in such rate) plus 100 basis points
per annum, which rate shall be determined on a daily basis. The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate charged to customers. The Administrative Agent
may make commercial loans or other loans at rates of interest at, above or below
the Administrative Agent’s prime lending rate. Each change in the Administrative
Agent’s prime lending rate shall be effective from and including the date such
change is publicly announced as being effective.

“Borrowing” shall mean a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date and in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, a Eurodollar Loan or a notice with respect to any of the foregoing,
any day on which dealings in Dollars are carried on in the London interbank
market.

“Capital Stock” shall mean (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
(or, for purposes of Section 2.15(b), by the Parent Company of such Lender, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” shall mean either of the following events:

(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become, directly or indirectly, the “beneficial owner” (as
defined in Rules 13d-3 (other than subsection (d) thereof) and 13d-5 under the
Exchange Act), by way of merger, consolidation or otherwise of 40% or more of
the voting power of the Borrower on a fully-diluted basis, after giving effect
to the conversion and exercise of all outstanding warrants, options and other
securities of the Borrower convertible into or exercisable for voting stock of
the Borrower (whether or not such securities are then currently convertible or
exercisable); or

(b) during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the board of directors of the Borrower
together with any new members of such board of directors whose elections by such
board of directors or whose nomination for election by the stockholders of the
Borrower was approved by a vote of a majority

 

3



--------------------------------------------------------------------------------

of the members of such board of directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved cease for any reason to constitute a
majority of the directors of the Borrower then in office.

“Charges” shall have the meaning set forth in Section 9.12.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 9.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.

“Co-Documentation Agents” shall mean, collectively, Bank of America, N.A., U.S.
Bank National Association and Wells Fargo Bank, N.A.

“Commitment” shall mean, with respect to each Lender, the obligation of such
Lender to make Loans to the Borrower in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.21, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Commitment, the amount of the assigned “Commitment” as provided in the
Assignment and Acceptance executed by such Person as an assignee, as the same
may be increased or deceased pursuant to terms hereof.

“Commitment Fee” shall have the meaning set forth in Section 2.11(b).

“Commitment Termination Date” shall mean the earliest of (i) May 2, 2016,
(ii) the date on which the Commitments are terminated pursuant to Section 2.6
and (iii) the date on which all amounts outstanding under this Agreement have
been declared or have automatically become due and payable (whether by
acceleration or otherwise).

“Compliance Certificate” shall mean a certificate from a Financial Officer of
the Borrower in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

“Consolidated Capitalization” shall mean, without duplication, the sum of
(a) all of the shareholders’ equity or net worth of the Borrower and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP plus
(b) the aggregate principal amount of Preferred Securities plus (c) the
aggregate Minority Interests in Subsidiaries plus (d) Consolidated Funded Debt.

“Consolidated Funded Debt” shall mean, without duplication, the sum of (a) all
indebtedness of the Borrower and its Subsidiaries for borrowed money, (b) all
purchase money indebtedness of the Borrower and its Subsidiaries (other than
trade accounts payable), (c) the principal portion of all obligations of the
Borrower and its Subsidiaries under capital leases, (d) all commercial letters
of credit and all performance and standby letters of credit issued or bankers’
acceptances created for the account of the Borrower or one of its Subsidiaries,
including, without duplication, all unreimbursed draws thereunder, (e) all
Guaranty Obligations of the Borrower and its Subsidiaries with respect to funded
indebtedness of another Person of the types listed in clauses (a) through (d),
(f) all indebtedness of another entity secured by a Lien on any property of the
Borrower or any of its Subsidiaries whether or not such indebtedness has been
assumed by the Borrower or any of its Subsidiaries, (g) all indebtedness of any
partnership or unincorporated joint venture to the extent the

 

4



--------------------------------------------------------------------------------

Borrower or one of its Subsidiaries is legally obligated with respect thereto,
net of any assets of such partnership or joint venture and in the case of the
Capital Stock of such partnership or joint venture being held by a Subsidiary,
limited to the net worth of such Subsidiary, (h) all obligations of the Borrower
and its Subsidiaries to advance or provide funds or other support for the
payment or purchase of funded indebtedness (including, without limitation,
maintenance agreements, comfort letters or similar agreements or arrangements)
(other than as may be given in respect of Atmos Energy Marketing, LLC (“AEM”))
and (i) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product of the Borrower or one of its Material Subsidiaries where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP; provided, however,
that (x) neither the indebtedness of AEM incurred in connection with the
purchase of gas by AEM for resale to the Borrower nor the guaranty by the
Borrower or one of its Subsidiaries of such indebtedness shall be included in
this definition if such indebtedness has been outstanding for less than two
months from the date of its incurrence by AEM and (y) for the purposes of
calculating the Debt to Capitalization Ratio, Consolidated Funded Debt will
exclude (to the extent otherwise included in Consolidated Funded Debt) (i) any
pension and other post-retirement benefits liability adjustments recorded in
accordance with GAAP and (ii) an amount of Hybrid Securities not to exceed a
total of 15% of Consolidated Capitalization.

“Consolidated Net Property” shall mean the Fixed Assets less, without
duplication, the amount of accumulated depreciation and amortization
attributable thereto.

“Consolidated Net Worth” shall mean, as of any date, (i) the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus (ii) the total liabilities
of the Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Credit Documents” shall mean, collectively, this Agreement, any promissory
notes issued pursuant to this Agreement, the Fee Letter, all Notices of
Borrowing, all Notices of Conversion/Continuation, all Compliance Certificates
and any and all other instruments, agreements, documents and writings executed
in connection with any of the foregoing.

“Credit Exposure” shall mean, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans.

“Debt to Capitalization Ratio” shall mean the ratio of (a) Consolidated Funded
Debt to (b) Consolidated Capitalization.

“Default” shall mean any act, condition or event that, with the giving of notice
or the lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, at any time, subject to Section 2.22, any Lender
that, as determined by the Administrative Agent acting in good faith, (a) has
failed to fund any portion of its Commitments required to be funded by it within
two Business Days after the date required to be funded by it, unless the subject
of a good faith dispute as specified to the Administrative Agent, (b) has
otherwise

 

5



--------------------------------------------------------------------------------

failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it under the Credit Documents within three
Business Days after the date when due, unless the subject of a good faith
dispute as specified to the Administrative Agent, (c) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations under the Credit Documents unless such notification or
public statement relates to such Lender’s obligation to fund any portion of its
Commitments hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding cannot be satisfied, (d) has
failed, within three Business Days after request by the Administrative Agent, to
confirm to the Administrative Agent that it will comply with its funding
obligations; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon receipt of such confirmation by the
Administrative Agent, or (e) as to which a Lender Insolvency Event has occurred
and is continuing.

“Default Interest” shall have the meaning set forth in Section 2.10(b).

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Environmental Laws” shall mean any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

“ERISA Affiliate” shall mean an entity, whether or not incorporated, which is
under common control with the Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

6



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day with respect to the Adjusted LIBO Rate
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D). Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D. The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Event of Default” shall have the meaning provided in Section 7.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.17(e).

“Existing Five-Year Credit Agreement” shall mean that certain Revolving Credit
Agreement, dated as of December 15, 2006, among the Borrower, the lenders
identified therein and SunTrust Bank, as administrative agent, as amended,
modified, supplemented or replaced from time to time.

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean, collectively, that certain fee letter, dated as of
March 28, 2011, executed by the Administrative Agent and accepted by the
Borrower and that certain fee letter dated as of March 28, 2011 executed by the
Administrative Agent, RBS Securities Inc. and Crédit Agricole Corporate and
Investment Bank and accepted by the Borrower.

 

7



--------------------------------------------------------------------------------

“Financial Officer” shall mean any one of the chief financial officer, the
controller or the treasurer of the Borrower.

“Fitch” shall mean Fitch Ratings Ltd., or any successor or assignee of the
business of such company in the business of rating securities.

“Fixed Assets” shall mean the assets of the Borrower and its Subsidiaries
constituting “net property, plant and equipment” on the consolidated balance
sheet of the Borrower and its Subsidiaries.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
indebtedness for borrowed money of any other Person in any manner, whether
direct or indirect, and including without limitation any obligation, whether or
not contingent, (a) to purchase any such indebtedness or other obligation or any
property constituting security therefor, (b) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
indebtedness or (c) to otherwise assure or hold harmless the owner of such
indebtedness or obligation against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount of
the indebtedness in respect of which such Guaranty Obligation is made.

“Hazardous Materials” shall mean all hazardous or toxic substances, wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hedging Obligations” shall mean any and all obligations of such Person, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired under (i) any and all Hedging Transactions, (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Hedging
Transactions and (iii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.

“Hedging Transaction” shall mean any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by such Person that is a
rate swap, basis swap, forward rate transaction, commodity swap, interest rate
option, foreign exchange transaction, cap transaction, floor transaction,
collateral transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Hybrid Securities” shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory

 

8



--------------------------------------------------------------------------------

deferral of interest or distributions, issued by the Borrower, or any business
trusts, limited liability companies, limited partnerships or similar entities
(i) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more wholly
owned subsidiaries) at all times by the Borrower or any of its subsidiaries,
(ii) that have been formed for the purpose of issuing trust preferred securities
or deferrable interest subordinated debt, and (iii) substantially all the assets
of which consist of (A) subordinated debt of the Borrower or a subsidiary of the
Borrower, and (B) payments made from time to time on the subordinated debt.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Information Memorandum” shall mean the Confidential Executive Summary dated
March 2011 relating to the Borrower and the transactions contemplated by this
Agreement and the other Credit Documents.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(iv) no Interest Period may extend beyond the Commitment Termination Date.

“Joint Lead Arrangers” shall mean, collectively, RBS Securities, Inc., Crédit
Agricole Corporate and Investment Bank, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, U.S. Bank National Association and Wells Fargo Securities, LLC.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, (ii) a Lender or its Parent Company is the subject of
a bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or
a receiver, trustee, conservator, custodian or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, or (iii) a Lender or its Parent Company has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent;

 

9



--------------------------------------------------------------------------------

provided that, for the avoidance of doubt, a Lender Insolvency Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interest in or control of a Lender or a Parent Company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
or acquisition does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, each Additional Lender
that joins this Agreement pursuant to Section 2.21.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or such other commercially available
source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London, England time), two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Administrative Agent as the rate of interest at
which Dollar deposits in the approximate amount of the Eurodollar Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind.

“Loan” shall mean a loan made by a Lender to the Borrower under its Commitment,
which may either be a Base Rate Loan or a Eurodollar Loan.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, results of operations or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) the ability of the
Borrower to perform its obligations under this Agreement or any of the other
Credit Documents or (c) the validity or enforceability of this Agreement, any of
the other Credit Documents, or the rights and remedies of the Lenders hereunder
or thereunder.

“Material Subsidiary” shall mean, at any date, a Subsidiary of the Borrower
whose aggregate assets properly included under the category “property, plant and
equipment” on the balance sheet of such Subsidiary, less the amount of
depreciation and amortization attributable thereto, constitutes at least 10% of
Consolidated Net Property as of such date; provided that if at any time the
Borrower has Subsidiaries that are not Material Subsidiaries whose total
aggregate assets under the category “property, plant and equipment” on the
balance sheet of such Subsidiaries, less the amount of depreciation and
amortization attributable thereto, constitute more than 20% of Consolidated Net
Property as of such date the Borrower shall designate one or more of such
Subsidiaries as Material Subsidiaries for the purposes of this Agreement in
order that all Subsidiaries of the Borrower, other than Material Subsidiaries,
own not more than 20% of Consolidated Net Property.

“Maximum Rate” shall have the meaning set forth in Section 9.12.

 

10



--------------------------------------------------------------------------------

“Minority Interests” shall mean interests owned by Persons (other than the
Borrower or a Subsidiary of the Borrower) in a Subsidiary of the Borrower in
which less than 100% of all classes of the voting securities are owned by the
Borrower or its Subsidiaries.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.

“Multiemployer Plan” shall mean a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, which the Borrower or any ERISA Affiliate and at
least one employer other than the Borrower or any ERISA Affiliate are
contributing sponsors.

“1998 Indenture” shall mean, collectively, that certain Indenture, dated as of
July 15, 1998, granted by the Borrower to US Bank Trust National Association, as
Trustee, and all Supplemental Indentures thereto.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Recourse Indebtedness” shall mean, at any time, indebtedness incurred after
the date hereof by the Borrower or a Material Subsidiary in connection with the
acquisition of property or assets by the Borrower or such Material Subsidiary or
the financing of the construction of or improvements on property, whenever
acquired, that, under the terms of such indebtedness and pursuant to applicable
law, the recourse at such time and thereafter of the lenders with respect to
such indebtedness is limited to the property or assets so acquired, or such
construction or improvements, and any accession or additions thereto and
proceeds thereof, including indebtedness as to which a performance or completion
guarantee or similar undertaking was initially applicable to such indebtedness
or the related property or assets if such guarantee or similar undertaking has
been satisfied and is no longer in effect at such time. Indebtedness which is
otherwise Non-Recourse Indebtedness will not lose its character as Non-Recourse
Indebtedness because there is recourse to the Borrower, any Material Subsidiary,
any guarantor or any other Person for (a) environmental representations,
warranties or indemnities, or (b) indemnities for and liabilities arising from
(i) fraud, (ii) misrepresentation, (iii) misapplication or non-payment of rents,
profits, insurance and condemnation proceeds and other sums actually received
from secured assets to be paid to the lender, (iv) waste, (v) materialmen’s and
mechanics’ liens or (vi) similar matters.

“Notice of Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.5(b).

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Credit Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all reasonable fees and expenses of counsel to the
Administrative Agent and any Lender incurred pursuant to this Agreement or any
other Credit Document), whether direct or indirect,

 

11



--------------------------------------------------------------------------------

absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, and all Hedging Obligations owed to the
Administrative Agent, any Lender or any of their Affiliates incurred in order to
limit interest rate or fee fluctuation with respect to the Loans, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” shall have the meaning set forth in Section 9.4(d).

“Payment Office” shall mean the office of the Administrative Agent located at
600 Washington Boulevard, Stamford, CT, 06901, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

“Permitted Lien” shall mean, with respect to any asset, the Liens permitted to
exist on such asset under Section 6.6.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust, limited liability company or other enterprise
(whether or not incorporated), or any government or political subdivision or any
agency, department or instrumentality thereof.

“Physical Trade Contract” shall mean any agreement that is for the purchase,
sale, transfer or exchange of natural gas or any other similar transaction
(including any option to enter into any of the foregoing) or any combination of
the foregoing and any master agreement relating to or governing any or all of
the foregoing, in each case entered into in the ordinary course of business.

“Physical Trade Obligations” shall mean any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired under (i) any and all Physical Trade Contracts, (ii) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Physical Trade Contracts and (iii) any and all renewals, extensions and
modifications of any Physical Trade Contracts and any and all substitutions for
any Physical Trade Contracts.

“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.

“Preferred Securities” shall mean, at any date, any equity interests in the
Borrower, in a Special Purpose Financing Subsidiary of the Borrower or in any
other Subsidiary of the Borrower (such as those known as “TECONS”, “MIPS” or
“RHINOS”): (a) that are not (i) required to be redeemed or redeemable at the
option of the holder thereof prior to the fifth anniversary of the Commitment

 

12



--------------------------------------------------------------------------------

Termination Date or (ii) convertible into or exchangeable for (unless solely at
the option of the Borrower or such Subsidiary of the Borrower) equity interests
referred to in clause (i) above or indebtedness having a scheduled maturity, or
requiring any repayments or prepayments of principal or any sinking fund or
similar payments in respect of principal or providing for any such repayment,
prepayment, sinking fund or other payment at the option of the holder thereof
prior to the fifth anniversary of the Commitment Termination Date and (b) as to
which, at such date, the Borrower or such Subsidiary of the Borrower has the
right to defer the payment of all dividends and other distributions in respect
thereof for the period of at least 19 consecutive quarters beginning at such
date.

“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Credit Exposure), and the
denominator of which shall be the sum of such Commitments of all Lenders (or if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Credit Exposure of all Lenders).

“Rating Category” shall mean the applicable credit ratings categories given to
the Borrower by Moody’s, S&P and Fitch as set forth on Schedule I.

“Register” shall have the meaning set forth in Section 9.4(c).

“Regulation D, T, U, or X” shall mean Regulation D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System (or any successor body) as
from time to time in effect, any amendment thereto and any successor to all or a
portion thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, partners, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Reportable Event” shall mean a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Commitments of the Lenders at such time or if the Lenders
have no Commitments outstanding, then Lenders holding more than 50% of the
Credit Exposure of the Lenders; provided however, that to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Commitments
and Credit Exposure shall be excluded for purposes of determining Required
Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

13



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating securities.

“SEC” shall mean the Securities and Exchange Commission or any successor agency.

“Single Employer Plan” shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.

“Special Purpose Financing Subsidiary” shall mean a Subsidiary of the Borrower
that has no direct or indirect interest in the business of the Borrower and its
other Subsidiaries and was formed solely for the purpose of issuing Preferred
Securities.

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not, at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% voting equity interest at any time.

“Syndication Agent” shall mean Crédit Agricole Corporate and Investment Bank.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Event” shall mean (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA, (e) any event or condition which might
reasonably constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or (f) the complete
or partial withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan.

“Total Assets” shall mean all assets of the Borrower and its Subsidiaries as
shown on its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.

“2001 Indenture” shall mean, collectively, that certain Indenture, dated as of
May 22, 2001, granted by the Borrower to SunTrust Bank, Atlanta, as Trustee, and
all Supplemental Indentures thereto.

“2007 Indenture” shall mean, collectively, that certain Indenture, dated as of
June 14, 2007, granted by the Borrower to U.S. Bank National Association, as
Trustee, and all Supplemental Indentures, if any, thereto.

 

14



--------------------------------------------------------------------------------

“2009 Indenture” shall mean, collectively, that certain Indenture, dated as of
March 26, 2009, granted by the Borrower to U.S. Bank National Association, as
Trustee, and all Supplemental Indentures, if any, thereto.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g. a “Eurodollar
Loan”, or “Base Rate Loan”). Borrowings also may be classified and referred to
by Type (e.g. “Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend the covenant in Section 5.2 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Section 5.2 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Consolidated Funded Indebtedness or other
liabilities of the Borrower or any Subsidiary of the Borrower at “fair value”,
as defined therein.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 

15



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facility. Subject to and upon the terms and
conditions herein set forth, the Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Commitment) to make Loans to the Borrower
in accordance with Section 2.2.

Section 2.2. Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Loans, ratably in proportion to its Pro Rata
Share, to the Borrower, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the
sum of the aggregate Credit Exposures of all Lenders exceeding the Aggregate
Commitment Amount. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.

Section 2.3. Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit 2.3 (a “Notice
of Borrowing”) (x) prior to 11:00 a.m. (New York time) one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to 11:00
a.m. (New York time) three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Borrowing shall consist
entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may request.
The aggregate principal amount of each Eurodollar Borrowing shall be not less
than $5,000,000 or a larger multiple of $1,000,000, and the aggregate principal
amount of each Base Rate Borrowing shall not be less than $1,000,000 or a larger
multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.4 may be made in lesser amounts as provided therein. At no time shall
the total number of Eurodollar Borrowings outstanding exceed six. Promptly
following the receipt of a Notice of Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.4. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. (New York time) to the Administrative Agent at the Payment Office. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

 

16



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. (New York time) one (1) Business Day prior to the date of a funding
of a requested Borrowing in which such Lender is to participate that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(c) All Borrowings shall be funded by the Lenders severally on the basis of
their respective Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.5. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.5. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.5, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.5
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (New York time) one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Conversion/Continuation applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Notice of Conversion/Continuation, which
shall be a Business Day, (iii) whether the resulting Borrowing is to be a Base
Rate Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is
to be a Eurodollar Borrowing, the Interest Period applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”. If any such Notice of Conversion/Continuation
requests a Eurodollar Borrowing but does not specify an

 

17



--------------------------------------------------------------------------------

Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings and Base Rate
Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.6. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Commitments shall terminate on the
Commitment Termination Date.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Commitments in part
or terminate the Aggregate Commitments in whole; provided, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Commitment
of each Lender, (ii) any partial reduction pursuant to this Section 2.6 shall be
in an amount of at least $5,000,000 and any larger multiple of $1,000,000, and
(iii) no such reduction shall be permitted which would reduce the Aggregate
Commitment Amount to an amount less than the outstanding Credit Exposures of all
Lenders.

Section 2.7. Repayment of Loans. The outstanding principal amount of all Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Commitment Termination Date.

Section 2.8. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Commitment of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, the Type thereof and the
Interest Period applicable thereto, (iii) the date of each continuation thereof
pursuant to Section 2.5, (iv) the date of each conversion of all or a portion
thereof to another Type pursuant to Section 2.5, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of such Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof.
The

 

18



--------------------------------------------------------------------------------

entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender at any time, the Borrower agrees that it will prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.9. Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, without premium or
penalty, by giving irrevocable written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of prepayment of any Eurodollar Borrowing, 11:00 a.m. (New York time) not less
than three (3) Business Days prior to any such prepayment, and (ii) in the case
of any prepayment of any Base Rate Borrowing, not less than one Business Day
prior to the date of such prepayment. Each such notice shall be irrevocable and
shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.10(c); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.16. Each partial
prepayment of any Loan shall be in an amount that would be permitted in the case
of an advance of a Borrowing of the same Type pursuant to Section 2.3. Each
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing.

(b) Mandatory Repayments. No later than the earlier of (i) 364 days after the
date any Loan is made and (ii) the Commitment Termination Date, the Borrower
shall repay the principal amount and any interest outstanding of such Loan.

Section 2.10. Interest on Loans.

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.

(b) Upon the occurrence, and during the continuation, of an Event of Default
under Section 7.1(a) or, at the option of the Required Lenders, any other Event
of Default, the Borrower shall pay interest (“Default Interest”) with respect to
all Eurodollar Loans at the rate otherwise applicable for

 

19



--------------------------------------------------------------------------------

the then-current Interest Period plus an additional 2% per annum until the last
day of such Interest Period, and thereafter, and with respect to all Base Rate
Loans and all other Obligations hereunder (other than Loans), at an all-in rate
in effect for Base Rate Loans, plus an additional 2% per annum.

(c) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Commitment Termination Date. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three months, on each day which occurs every three months after the
initial date of such Interest Period, and on the Commitment Termination Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”), which shall accrue at the
Applicable Commitment Fee Percentage per annum (determined daily in accordance
with Schedule I) on the daily amount of the unused Commitment of such Lender
during the Availability Period. Notwithstanding anything set forth herein to the
contrary, a Defaulting Lender shall not be entitled to receive any Commitment
Fees under this Section 2.11(b) for any date in which such Lender was and/or
continued to be a Defaulting Lender.

(c) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.

(d) Accrued fees under paragraph (b) and (c) above shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on December 31, 2010 and on the Commitment Termination Date.

Section 2.12. Computation of Interest and Fees. Interest hereunder based on the
Administrative Agent’s prime lending rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day) Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

20



--------------------------------------------------------------------------------

Section 2.13. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

(i) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, then such
Borrowing shall be made as a Base Rate Borrowing.

Section 2.14. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

 

21



--------------------------------------------------------------------------------

Section 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

(ii) impose on any Lender or the eurodollar interbank market any other condition
affecting this Agreement or any Eurodollar Loans made by such Lender;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
reduce the amount received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five Business Days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital (or on the
capital of the Parent Company of such Lender) as a consequence of its
obligations hereunder to a level below that which such Lender or the Parent
Company of such Lender could have achieved but for such Change in Law (taking
into consideration such Lender’s policies or the policies of the Parent Company
of such Lender with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or the
Parent Company of such Lender for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or the Parent Company of such Lender, as the case may be,
specified in paragraph (a) or (b) of this Section 2.15 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender such amount or
amounts within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of such Lender’s right to
demand such compensation.

Section 2.16. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, reasonable cost or expense directly attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the

 

22



--------------------------------------------------------------------------------

date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section 2.16 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within five (5) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as

 

23



--------------------------------------------------------------------------------

appropriate, two (2) duly completed copies of (i) Internal Revenue Service Form
W-8 ECI, or any successor form thereto, certifying that the payments received
from the Borrower hereunder are effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States; or (ii) Internal Revenue
Service Form W-8 BEN, or any successor form thereto, certifying that such
Foreign Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest; or (iii) Internal Revenue Service Form W-8 BEN, or any successor
form prescribed by the Internal Revenue Service, together with a certificate
(A) establishing that the payment to the Foreign Lender qualifies as “portfolio
interest” exempt from U.S. withholding tax under Code section 871(h) or 881(c),
and (B) stating that (1) the Foreign Lender is not a bank for purposes of Code
section 881(c)(3)(A), or the obligation of the Borrower hereunder is not, with
respect to such Foreign Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that section; (2) the
Foreign Lender is not a 10% shareholder of the Borrower within the meaning of
Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other Internal Revenue
Service forms as may be applicable to the Foreign Lender, including Forms W-8
IMY or W-8 EXP. Each such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation). In addition, each such Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each such Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).

(f) If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon (New York time) on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.15, 2.16 and 2.17 and 9.3 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

 

24



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 2.19. Mitigation of Obligations. If any Lender requests compensation
under Section 2.15, Section 2.16, or Section 2.17, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.15 or Section 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with such designation or assignment.

 

25



--------------------------------------------------------------------------------

Section 2.20. Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 9.4(b)) all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender); provided,
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts) and (iii) in the case of a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.21. Increase of Commitments; Additional Lenders.

(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date and provided that (a) at the time of and immediately
after giving effect to any such proposed increase, no Default or Event of
Default shall exist, all representations and warranties of each Borrower set
forth in the Credit Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects), and,
since September 30, 2010, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect, (b) the Borrower shall
be in pro forma compliance with Section 5.2 as of the most recently ended fiscal
quarter for which financial statements have been delivered, calculated as if all
such Additional Revolving Commitments had been established as of the first day
of the relevant period for testing compliance and (c) the Borrower shall have
received all consents, approvals, authorizations, registrations and filings and
orders required or advisable to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of Borrower, Borrower may, upon at least
30 days’ written notice to the Administrative Agent (who shall promptly provide
a copy of such notice to each Lender), propose to increase the Aggregate
Commitments up to an aggregate amount not to exceed $250,000,000 (the amount of
any such increase, the “Additional Commitment Amount”). All Additional
Commitments shall have the same terms and conditions applicable to the
Commitments established on the Closing Date, including without limitation, as to
yield, maturity and amortization. Each Lender shall have the right, for a period
of 20 days following receipt of such notice, to elect by written notice to the
Borrower and the Administrative Agent to increase its Commitment by a principal
amount equal to its Pro Rata Share of the Additional Commitment Amount. No
Lender (or any successor thereto) shall have any obligation to increase its
Commitment or its other obligations under this Agreement and the other Credit
Documents, and any decision by a Lender to increase its Commitment shall be made
in its sole discretion independently from any other Lender.

 

26



--------------------------------------------------------------------------------

(b) If any Lender shall not elect to increase its Commitment pursuant to
subsection (a) of this Section 2.21, the Borrower may designate another bank or
other financial institution (which may be, but need not be, one or more of the
existing Lenders) which at the time agrees to, in the case of any such Person
that is an existing Lender, increase its Commitment and in the case of any other
such Person (an “Additional Lender”), become a party to this Agreement;
provided, however, that any new bank or financial institution must be acceptable
to the Administrative Agent, which acceptance will not be unreasonably withheld
or delayed. The sum of the increases in the Commitments of the existing Lenders
pursuant to this subsection (b) plus the Commitments of the Additional Lenders
shall not in the aggregate exceed the Additional Commitment Amount.

(c) An increase in the Aggregate Commitment Amount pursuant to this Section 2.21
shall become effective upon the receipt by the Administrative Agent of a
supplement or joinder in form and substance reasonably satisfactory to the
Administrative Agent executed by the Borrower and by each Additional Lender and
by each existing Lender whose Commitment is to be increased, setting forth the
new Commitments of such Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all the
terms and provisions hereof, and such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Commitments and such opinions of counsel for the Borrower with respect to the
increase in the Commitments as the Administrative Agent may reasonably request.

(d) Upon the acceptance of any such agreement by the Administrative Agent, the
Aggregate Commitment Amount shall automatically be increased by the amount of
the Commitments added or increased through such agreement and Schedule II shall
automatically be deemed amended to reflect the Commitments of all Lenders after
giving effect to the addition and increase of such Commitments.

(e) Upon any increase in the Aggregate Commitment Amount pursuant to this
Section 2.21 that is not pro rata among all Lenders, within five Business Days,
in the case of any Base Rate Loans then outstanding, and at the end of the then
current Interest Period with respect thereto, in the case of any Eurodollar
Loans then outstanding, the Borrower shall prepay such Loans in their entirety
and, to the extent the Borrower elects to do so and subject to the conditions
specified in Article III, the Borrower shall reborrow Loans from the Lenders in
proportion to their respective Commitments after giving effect to such increase,
until such time as all outstanding Loans are held by the Lenders in proportion
to their respective Commitments after giving effect to such increase.

Section 2.22. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Requirement of
Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 9.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such

 

27



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any then final and non-appealable judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any the final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.18. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.22(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.2).

(a) The Administrative Agent and the Joint Lead Arrangers shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel

 

28



--------------------------------------------------------------------------------

to the Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Credit Document and under any agreement with the
Administrative Agent or the Joint Lead Arrangers.

(b) The Administrative Agent (or its counsel) shall have received the following:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of an executed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) evidence satisfactory to Administrative Agent that the Existing Five-Year
Credit Agreement has been terminated and all amounts owing to the Lenders
thereunder have been paid in full;

(iii) a certificate of the Secretary or Assistant Secretary of the Borrower in
the form of Exhibit 3.1(b)(iii), attaching and certifying copies of its bylaws
and of the resolutions of its boards of directors, authorizing the execution,
delivery and performance of the Credit Documents and certifying the name, title
and true signature of each officer of the Borrower executing the Credit
Documents;

(iv) certified copies of the articles or certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdictions of organization of
the Borrower and each other jurisdiction in which the failure to so qualify and
be in good standing would have or would reasonably be expected to have a
Material Adverse Effect;

(v) a favorable written opinion of inside or outside counsel to the Borrower,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Borrower, the Credit Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;

(vi) a certificate in the form of Exhibit 3.1(b)(vi), dated the Closing Date and
signed by a Financial Officer, certifying that (A) no Default or Event of
Default exists, (B) all representations and warranties of the Borrower set forth
in the Credit Documents are true and correct in all material respects, (C) since
September 30, 2010, there shall have been no material adverse change in the
business, condition (financial or otherwise), operations, liabilities
(contingent or otherwise), properties or prospects of the Borrower and its
subsidiaries taken as a whole, (D) there are no actions, suits, investigations
or legal, equitable, arbitration or administrative proceedings pending or, to
the knowledge of the Borrower, threatened against the Borrower, any of its
Subsidiaries or any of its properties which would have or be reasonably expected
to have a Material Adverse Effect and (E) except as would not result or be
reasonably expected to result in a Material Adverse Effect: (a) each of the
properties of the Borrower and its Subsidiaries and all operations at such
properties are in compliance in all material respects with all applicable
Environmental Laws, (b) there is no violation of any Environmental Law with
respect to the properties or the businesses operated by the Borrower or its
Subsidiaries, and (c) there are no conditions relating to the businesses or
properties that would reasonably be expected to give rise to a material
liability under any applicable Environmental Laws;

 

29



--------------------------------------------------------------------------------

(vii) if a Borrowing will be made on the Closing Date, a duly executed Notice of
Borrowing and a duly executed funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds hereof;

(viii) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of
Borrower, in connection with the execution, delivery, performance, validity and
enforceability of the Credit Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

(ix) copies of (A) the internally prepared quarterly financial statements of the
Borrower and its Subsidiaries on a consolidated basis for the fiscal quarter
ending on December 31, 2010 and (B) the audited consolidated financial
statements for the Borrower and its Subsidiaries for the fiscal year ending
September 30, 2010; and

(x) such other documents, certificates or information as the Joint Lead
Arrangers may reasonably request, all in form and substance reasonably
satisfactory to the Joint Lead Arrangers.

(c) To the extent requested by the Administrative Agent in writing not less than
five (5) Business Days prior to the Closing Date, the Administrative Agent shall
have received, not later than two (2) calendar days prior to the Closing Date,
all documentation and other information with respect to the Borrower that the
Administrative Agent reasonably believes is required by regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act (as defined below).

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of the Borrower set forth in the Credit Documents
shall be true and correct in all material respects on and as of the date of such
Borrowing before and after giving effect thereto;

(c) the Borrower shall have delivered the required Notice of Borrowing;

(d) since September 30, 2010, there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect; and

 

30



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 3.2.

Section 3.3. Delivery of Documents. All of the Credit Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for any promissory notes, in
sufficient counterparts or copies for each of the Lenders and shall be in form
and substance reasonably satisfactory to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Organization and Good Standing. The Borrower (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdictions of its incorporation, (b) is duly qualified and in good standing
as a foreign corporation authorized to do business in every jurisdiction where
the failure to so qualify would have or would reasonably be expected to have a
Material Adverse Effect and (c) has the requisite corporate power and authority
to own its properties and to carry on its business as now conducted and as
proposed to be conducted.

Section 4.2. Due Authorization. The Borrower (a) has the requisite corporate
power and authority to execute, deliver and perform this Agreement and the other
Credit Documents and to incur the obligations herein and therein provided for
and (b) has been authorized by all necessary corporate action, to execute,
deliver and perform this Agreement and the other Credit Documents.

Section 4.3. No Conflicts. Neither the execution and delivery of the Credit
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof by the
Borrower will (a) violate or conflict with, in any material respect, any
provision of its articles of incorporation or bylaws, (b) violate, contravene or
conflict with, in any material respect, any law, regulation (including without
limitation, Regulation U, Regulation X or any regulation promulgated by the
Federal Energy Regulatory Commission), order, writ, judgment, injunction, decree
or permit applicable to it, (c) except as would not reasonably be expected to
result in a Material Adverse Effect, violate, contravene or conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it or its properties may be bound,
or (d) in any material respect, result in or require the creation of any Lien
upon or with respect to its properties, other than a Permitted Lien.

Section 4.4. Consents. No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in

 

31



--------------------------------------------------------------------------------

connection with the execution, delivery or performance of this Agreement or any
of the other Credit Documents, except any such consent, approval, authorization,
order, filing, registration or qualification as would not reasonably be expected
to have a Material Adverse Effect.

Section 4.5. Enforceable Obligations. This Agreement and the other Credit
Documents have been duly executed and delivered and constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.

Section 4.6. Financial Condition.

(a) The consolidated financial statements delivered to the Lenders pursuant to
Section 3.1(b)(ix) and pursuant to Section 5.1(a) and (b): (i) have been
prepared in accordance with GAAP (subject to the provisions of Section 1.3) and
(ii) present fairly in all material respects the financial condition, results of
operations, and cash flows of the Borrower and its Subsidiaries as of such date
and for such periods.

(b) Since September 30, 2010, there has been no sale, transfer or other
disposition by the Borrower of any material part of the business or property of
the Borrower, and no purchase or other acquisition by the Borrower of any
business or property (including any Capital Stock of any other Person) material
in relation to the financial condition of the Borrower, in each case which is
not (i) reflected in the most recent financial statements delivered to the
Lenders pursuant to Section 3.1(b)(ix) and pursuant to Section 5.1 or in the
notes thereto or (ii) otherwise permitted by the terms of this Agreement and
communicated to the Administrative Agent.

Section 4.7. Intentionally Omitted.

Section 4.8. No Default. No Default or Event of Default presently exists and is
continuing.

Section 4.9. Intentionally Omitted.

Section 4.10. Taxes. The Borrower and its Subsidiaries have filed, or caused to
be filed, all material tax returns (federal, state, local and foreign) required
to be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other material taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.

Section 4.11. Compliance with Law. The Borrower and each of its Subsidiaries is
in compliance with all laws, rules, regulations, orders and decrees applicable
to it or to its properties, except where the failure to be in compliance would
not have or would not reasonably be expected to have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

Section 4.12. Material Agreements. Neither the Borrower nor any of its
Subsidiaries is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default has had or would be reasonably expected to have a Material Adverse
Effect.

Section 4.13. ERISA. Except as would not result or be reasonably expected to
result in a Material Adverse Effect:

(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any Termination Event is reasonably expected to occur, with
respect to any Plan; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in material compliance with its own terms and
in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably expected to arise on account of any Plan.

(b) No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries which has or would
reasonably be expected to have a Material Adverse Effect.

(c) The actuarial present value of all “benefit liabilities” under each Single
Employer Plan (determined within the meaning of Section 401(a)(2) of the Code,
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the current value of the
assets of such Plan allocable to such accrued liabilities, except as disclosed
in the Borrower’s financial statements.

(d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably expected to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA), and no Multiemployer
Plan is, to the best knowledge of the Borrower, reasonably expected to be in
reorganization, insolvent, or terminated.

(e) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or is reasonably likely to subject
the Borrower or any ERISA Affiliate to any liability under Sections 406, 407,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

(f) The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 5.1 in
accordance with FASB 106.

 

33



--------------------------------------------------------------------------------

(g) Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.

Section 4.14. Use of Proceeds. The proceeds of the Loans hereunder will be used
solely for the purposes specified in Section 5.8. None of such proceeds will be
used for the acquisition of another Person unless the board of directors (or
other comparable governing body) or stockholders, as appropriate, of such Person
has approved such acquisition.

Section 4.15. Government Regulation.

(a) No proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U, or for the purpose of purchasing or carrying or trading in any
securities. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 referred to
in Regulation U. No indebtedness being reduced or retired out of the proceeds of
the Loans was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T. “Margin stock” within the meaning of Regulation U
does not constitute more than 25% of the value of the consolidated assets of the
Borrower and its Subsidiaries.

(b) Neither the Borrower nor any of its Subsidiaries is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, and is not controlled by an “investment company”.

Section 4.16. Disclosure. Neither this Agreement nor the Information Memorandum
nor any financial statements delivered to the Lenders nor any other document,
certificate or statement furnished to the Lenders by or on behalf of the
Borrower in connection with the transactions contemplated hereby (in each case,
as modified or supplemented by other information so furnished) contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained therein or herein, taken as a whole,
not misleading; provided that, with respect to projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time (it being
understood that the projected financial information is subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that any projections will be
realized).

Section 4.17. Intentionally Omitted.

Section 4.18. Insurance. The Borrower and its Subsidiaries maintain insurance
with financially sound and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which the Borrower and its Subsidiaries operate and/or maintain a system or
systems of self-insurance or assumption of risk which accords with the practices
of similar businesses.

 

34



--------------------------------------------------------------------------------

Section 4.19. Franchises, Licenses, Etc. The Borrower and its Subsidiaries
possess (a) good title to, or the legal right to use, all properties and assets
and (b) all franchises, certificates, licenses, permits and other
authorizations, in each case as are necessary for the operation of their
respective businesses, except to the extent the failure to possess any of the
foregoing would not and would not reasonably be expected to have a Material
Adverse Effect.

Section 4.20. Secured Indebtedness. All of the secured indebtedness of the
Borrower is set forth on Schedule 4.20 or permitted by Section 6.6.

Section 4.21. Subsidiaries. All Subsidiaries of the Borrower and the designation
as to which such Subsidiaries are Material Subsidiaries are set forth on
Schedule 4.21. Schedule 4.21 may be updated from time to time by the Borrower.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Information Covenants. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent (who shall forward copies thereof to each
Lender):

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a consolidated
balance sheet and income statement of the Borrower and its Subsidiaries, as of
the end of such fiscal year, together with retained earnings and a consolidated
statement of cash flows for such fiscal year setting forth in comparative form
figures for the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and audited by independent certified
public accountants of recognized national standing and whose opinion shall be
furnished to the Administrative Agent, shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified by a going concern or similar qualification.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 65 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal quarter in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of a
Financial Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Borrower and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments and absence of notes.

 

35



--------------------------------------------------------------------------------

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 5.1(a) and 5.1(b) above, a certificate of a Financial
Officer of the Borrower, substantially in the form of Exhibit 5.1(c),
(i) demonstrating compliance with Section 5.2 by calculation thereof as of the
end of each such fiscal period and (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Borrower proposes to take with
respect thereto.

(d) Reports. Promptly after the same are available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

(e) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent promptly of (i) the occurrence
of a Default or Event of Default, specifying the nature and existence thereof
and what action the Borrower proposes to take with respect thereto, (ii) any
change in any rating from S&P, Moody’s, Fitch and any loss of rating and
(iii) the occurrence of any of the following with respect to the Borrower or any
Subsidiary: (A) the pendency or commencement of any litigation, arbitration or
governmental proceeding against the Borrower or such Subsidiary which, if
adversely determined, would have or would be reasonably expected to have a
Material Adverse Effect or (B) the institution of any proceedings against the
Borrower or such Subsidiary with respect to, or the receipt of notice by such
Person of potential liability or responsibility for violation or alleged
violation of, any federal, state or local law, rule or regulation (including,
without limitation, any Environmental Law), the violation of which would have or
would be reasonably expected to have a Material Adverse Effect.

(f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge thereof,
the Borrower will give written notice to the Administrative Agent and each of
the Lenders promptly (and in any event within five Business Days) of: (i) any
event or condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably expected to lead to, a Termination Event;
(ii) any communication from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan together with a statement
of the amount of liability, if any, incurred or expected to be incurred by the
Borrower or any Subsidiary in connection therewith; (iii) with respect to any
Multiemployer Plan, the receipt of notice as prescribed in ERISA or otherwise of
any withdrawal liability assessed against the Borrower or any ERISA Affiliate,
or of a determination that any Multiemployer Plan is in reorganization or
insolvent (both within the meaning of Title IV of ERISA); (iv) the failure to
make full payment on or before the due date (including extensions) thereof of
all amounts which the Borrower or any of its Subsidiaries or ERISA Affiliates is
required to contribute to each Plan which is subject to Title IV of ERISA
pursuant to its terms and as required to meet the minimum funding standard set
forth in ERISA and the Code with respect thereto; or (v) any change in the
funding status of any Plan that would have or would be reasonably expected to
have a Material Adverse Effect; together, with a description of any such event
or condition or a copy of any such notice and a statement by a officer of the
Borrower briefly setting forth the details regarding such event, condition, or
notice, and the action, if any, which has been or is being taken or is proposed
to be taken by the Borrower with respect thereto. Promptly upon request, the
Borrower shall furnish the Administrative Agent with such additional information
concerning any Plan as may be reasonably requested by the Administrative Agent
or any Lender, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).

 

36



--------------------------------------------------------------------------------

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Administrative Agent or the Required Lenders may reasonably
request.

(h) Delivery of Information. Documents required to be delivered pursuant to this
Section (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address www.atmosenergy.com; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents (which
notice the Administrative Agent shall promptly forward to the Lenders).
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper or facsimile copies of the officer’s certificates
required by Section 5.1(c) to the Administrative Agent. Except for such
officer’s certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for maintaining its copies of such documents.

Section 5.2. Debt to Capitalization Ratio. As of the last day of each fiscal
quarter of the Borrower, the Debt to Capitalization Ratio shall be less than or
equal to 0.70 to 1.0.

Section 5.3. Preservation of Existence, Franchises and Assets. The Borrower
will, and will cause its Subsidiaries to, do all things necessary to preserve
and keep in full force and effect its existence, rights, franchises and
authority, except where failure to do so would not or would not reasonably be
expected to have a Material Adverse Effect. The Borrower will, and will cause
its Subsidiaries to, generally maintain its properties, real and personal, in
good condition, and the Borrower and its Subsidiaries shall not waste or
otherwise permit such properties to deteriorate, reasonable wear and tear
excepted, except, in each case, where failure to do so would not or would not
reasonably be expected to have a Material Adverse Effect.

Section 5.4. Books and Records. The Borrower will, and will cause its
Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).

Section 5.5. Compliance with Law. The Borrower will, and will cause its
Subsidiaries to, comply with, and obtain all permits and licenses required by,
all laws (including, without limitation, all Environmental Laws and ERISA laws),
rules, regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property, if the failure to
comply would have or would be reasonably expected to have a Material Adverse
Effect.

Section 5.6. Payment of Taxes and Other Claims. The Borrower will, and will
cause its Subsidiaries to, pay, settle or discharge (a) all material taxes,
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties, before they shall become
delinquent and (b) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien upon any of its
properties; provided, however, that the Borrower shall not be required to pay
any such tax, assessment, charge, levy, claim or indebtedness which

 

37



--------------------------------------------------------------------------------

is being contested in good faith by appropriate action and as to which adequate
reserves therefor, if required, have been established in accordance with GAAP,
unless the failure to make any such payment (i) would give rise to an immediate
right to foreclose or collect on a Lien securing such amounts or (ii) would have
or would reasonably be expected to have a Material Adverse Effect.

Section 5.7. Insurance. The Borrower will, and will cause its Subsidiaries to,
at all times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance and casualty insurance) with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which the Borrower and its Subsidiaries operate and/or maintain a system or
systems of self-insurance or assumption of risk which accords with the practices
of similar businesses.

Section 5.8. Use of Proceeds. The proceeds of the Loans may be used solely
(a) to refinance the indebtedness under each of the Existing Five-Year Credit
Agreement on the Closing Date and to pay related fees and expenses, (b) to
maintain a liquidity facility for the issuance of commercial paper, (c) to fund
future acquisitions permitted by Section 4.14 and (d) for working capital,
capital expenditures and other lawful corporate purposes of the Borrower.

Section 5.9. Audits/Inspections. Upon reasonable prior notice and during normal
business hours and no more frequently than once during any fiscal year upon
reasonable advance notice through the Administrative Agent to the Borrower, the
Borrower will permit representatives appointed by the Administrative Agent,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect the Borrower’s and its Subsidiaries’ property,
including their books and records, their accounts receivable and inventory, the
Borrower’s and its Subsidiaries’ facilities and their other business assets, and
to make photocopies or photographs thereof and to write down and record any
information such representative obtains and shall permit the Administrative
Agent or its representatives to discuss all such matters with the officers,
employees and representatives of the Borrower and its Subsidiaries; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 6.1. Nature of Business. The Borrower will not materially alter the
character of its business from that conducted as of the Closing Date.

Section 6.2. Consolidation and Merger. The Borrower will not (a) enter into any
transaction of merger, or (b) consolidate, liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that, so long as no Default
or Event of Default shall exist or be caused thereby, a Person may be merged or
consolidated with or into the Borrower so long as the Borrower shall be the
continuing or surviving corporation.

 

38



--------------------------------------------------------------------------------

Section 6.3. Sale or Lease of Assets. Within any period of four consecutive
fiscal quarters, the Borrower will not, nor will it permit any Subsidiary to,
convey, sell, lease, transfer or otherwise dispose of assets, business or
operations with a net book value in excess of 25% of Total Assets as calculated
as of the end of the most recent such fiscal quarter.

Section 6.4. Arm’s-Length Transactions. The Borrower will not, nor will it
permit its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an Affiliate; provided that the foregoing restriction shall not apply to the
payment or grant of reasonable compensation, benefits and indemnities to any
director, officer, employee or agent of the Borrower or any Subsidiary.

Section 6.5. Fiscal Year; Organizational Documents. The Borrower will not
(a) change its fiscal year or (b) in any manner that would reasonably be
expected to materially adversely affect the rights of the Lenders, change its
organizational documents or its bylaws; it being understood that the Borrower’s
shareholders may approve an amendment to the Borrower’s Articles of
Incorporation to permit the issuance of Preferred Securities.

Section 6.6. Liens. The Borrower will not, nor will it permit any of its
Material Subsidiaries to, contract, create, incur, assume or permit to exist any
Lien with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or after acquired, except
for the following: (a) Liens securing Obligations, (b) Liens for taxes not yet
due or Liens for taxes being contested in good faith by appropriate action and
for which adequate reserves, if required, determined in accordance with GAAP
have been established (and as to which the property subject to any such Lien is
not yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate action and for which adequate reserves, if required,
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof), (d) pledges or deposits made in the ordinary course of
business to secure payment of worker’s compensation insurance, unemployment
insurance, pensions or social security programs, (e) Liens arising from good
faith deposits in connection with or to secure performance of tenders, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business (other than
obligations in respect of the payment of borrowed money), (f) Liens arising from
good faith deposits in connection with or to secure performance of statutory
obligations and surety and appeal bonds, (g) easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes,
(h) judgment Liens that would not constitute an Event of Default or securing
appeal or other surety bonds related to such judgments, (i) Liens arising by
virtue of any statutory or common law provision relating to banker’s liens,
rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution, (j) any Lien on any assets
securing indebtedness incurred or assumed for the purpose of financing all or
any part of the cost of acquiring, developing, operating, constructing,
altering, repairing or improving all or part of such assets; provided that such
Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof, completion of construction, improvement or repair, or
commencement of commercial operation of such assets, (k) any Lien on any asset
of any Person existing at the time such Person is merged or consolidated with or
into

 

39



--------------------------------------------------------------------------------

the Borrower or one of its Subsidiaries and not created in contemplation of such
event, (l) any Lien existing on any asset prior to the acquisition thereof by
the Borrower or one of its Subsidiaries and not created in contemplation of such
acquisition, (m) any Lien on the assets of the Borrower or any Material
Subsidiary pursuant to Section 803 of the 1998 Indenture, Section 803 of the
2001 Indenture, Section 803 of the 2007 Indenture, or Section 803 of the 2009
Indenture if placed on the property of the Borrower or such Material Subsidiary
on an equal and ratable basis with Liens securing Obligations and other Liens
that may be placed on the properties of the Borrower or such Material Subsidiary
in the future, (n) any Lien created in connection with a project financed with,
or created to secure, Non-Recourse Indebtedness, (o) Liens on goods (and the
proceeds thereof) and documents of title and the property covered thereby
securing indebtedness in respect of commercial letters of credit, (p) Liens that
have been placed by any developer, landlord or other third party on property
over which the Borrower or any Material Subsidiary has easement rights or on any
real property leased by the Borrower or any Material Subsidiary and
subordination or similar agreements relating thereto, (q) any condemnation or
eminent domain proceedings affecting any real property, (r) any provision for
the retention of title to an asset by vendor or transferor of such asset which
asset is acquired by the Borrower or a Material Subsidiary in a transaction
entered into in the ordinary course of business, (s) Liens on the proceeds of
assets that were subject to Liens permitted hereunder or on assets acquired with
such proceeds as a replacement of such former assets, (t) Liens not otherwise
permitted by this Agreement securing indebtedness in the aggregate (at the time
such Liens are created) not in excess of ten percent (10%) of Consolidated Net
Property, (u) Liens constituted by a right of set off, or rights over a margin
call account, or any form of cash collateral, or any similar arrangement,
securing Hedging Obligations and/or Physical Trade Obligations, in each case so
long as the aggregate principal amount of cash securing such Hedging Obligations
and Physical Trade Obligations, do not exceed ten percent (10%) of Consolidated
Net Worth, (v) Liens on accounts and related assets arising under an areawide
utility contract or similar contract with the federal government related to
energy management, conservation, or similar services, securing indebtedness of
the Persons to whom Borrower has subcontracted to provide such services to the
federal government and (w) any extension, renewal or replacement (or successive
extensions, renewals or replacements), as a whole or in part, of any Liens
referred to in the foregoing clauses (a) through (v) for amounts not exceeding
the principal amount of the indebtedness (including undrawn commitments) secured
by the Lien so extended, renewed or replaced (except for accrued interest and a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred in connection with such extension, renewal or replacement);
provided that such extension, renewal or replacement Lien is limited to all or a
part of the same property or assets that were covered by the Lien extended,
renewed or replaced (plus improvements on such property or assets).

Section 6.7. Required Clear Period. The Borrower shall cause there to be no
Loans outstanding hereunder for a period of at least thirty (30) consecutive
days during each fiscal year of the Borrower.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1. Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an “Event of
Default”):

(a) Payment. The Borrower shall default in the payment (i) when due of any
principal of any of the Loans or (ii) within three Business Days of when due of
any interest on the Loans

 

40



--------------------------------------------------------------------------------

or of any fees owing hereunder or any of the other Credit Documents or
(iii) within ten days of when due of any other amounts owing hereunder, under
any of the other Credit Documents or in connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto (including without limitation the certificate delivered pursuant to
Section 3.1(b)(vi)) shall prove untrue in any material respect on the date as of
which it was deemed to have been made.

(c) Covenants. The Borrower shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 5.2, 5.3 (as to maintenance of existence of the
Borrower only), 5.9 or 6.1 through 6.6 inclusive; or

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 5.1 and such default shall continue unremedied
for a period of five Business Days after the earlier of the Borrower becoming
aware of such default or notice thereof given by the Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 7.1) contained in this Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Administrative Agent.

(d) Credit Documents. The Borrower shall default in the due performance or
observance of any term, covenant or agreement in any of the other Credit
Documents and such default shall continue unremedied for a period of at least 30
days after the earlier of (i) the Borrower becoming aware of such default or
notice thereof given by the Administrative Agent or (ii) any Credit Document
shall fail to be in full force and effect or the Borrower shall so assert.

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower or any of its Material Subsidiaries: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or any of its Material Subsidiaries in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of the Borrower or any of its Material
Subsidiaries or for any substantial part of its property or order the winding up
or liquidation of its affairs; or (ii) an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect is
commenced against the Borrower or any of its Material Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the Borrower or any of its Material Subsidiaries shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or any of its Material Subsidiaries shall admit in writing its inability to pay
its debts generally as they become due or any action shall be taken by such
Person in furtherance of any of the aforesaid purposes.

 

41



--------------------------------------------------------------------------------

(f) Defaults under Other Agreements. With respect to any indebtedness of the
Borrower in excess of $100,000,000 (other than indebtedness outstanding under
this Agreement or Non-Recourse Indebtedness) (A) the Borrower shall (1) default
in any payment (beyond the applicable grace period with respect thereto, if any)
with respect to any such indebtedness, or (2) default (after giving effect to
any applicable grace period) in the observance or performance of any covenant or
agreement relating to such indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or permit, the holder of the holders of such
indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
any such indebtedness to become due prior to its stated maturity; or (B) any
such indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, or by a mandatory
prepayment upon specified events or conditions, in each case, prior to the
stated maturity thereof; or (C) any such indebtedness shall mature and remain
unpaid.

(g) Judgments. One or more final judgments, orders, or decrees shall be entered
against the Borrower involving a liability of $100,000,000 or more, in the
aggregate (to the extent not paid or covered by insurance provided by a carrier
who has acknowledged coverage) and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period of 90 days;
provided that if such judgment, order or decree provides for periodic payments
over time then the Borrower shall have a grace period of 30 days with respect to
each such periodic payment.

(h) ERISA. The occurrence of any of the following events or conditions if any of
the same would be reasonably expected to result in a liability of an amount
greater than or equal to $20,000,000: (A) any “accumulated funding deficiency,”
as such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, shall exist with respect to any Plan, or any lien shall
arise on the assets of the Borrower or any ERISA Affiliate in favor of the PBGC
or a Plan; (B) a Termination Event shall occur with respect to a Single Employer
Plan, which is, in the reasonable opinion of the Administrative Agent, likely to
result in the termination of such Plan for purposes of Title IV of ERISA; (C) a
Termination Event shall occur with respect to a Multiemployer Plan or Multiple
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
likely to result in (i) the termination of such Plan for purposes of Title IV of
ERISA, or (ii) the Borrower or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (D) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which would be reasonably expected to subject the
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower or any ERISA Affiliate has
agreed or is required to indemnify any person against any such liability.

(i) Change of Control. The occurrence of any Change of Control.

Section 7.2. Acceleration; Remedies. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent may, with the
consent of the Required Lenders, and shall, upon the request and direction of
the Required Lenders, by written notice to the

 

42



--------------------------------------------------------------------------------

Borrower take any of the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the
Borrower, except as otherwise specifically provided for herein:

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration of Loans. Declare the unpaid amount of all Obligations to be
due whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

(c) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents or otherwise available at law or in equity,
including, without limitation, all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees and other indebtedness or obligations owing to the Lenders and the
Administrative Agent hereunder shall immediately become due and payable without
the giving of any notice or other action by the Administrative Agent or the
Lenders.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

Section 7.3. Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Agreement, but subject in all
respects to Section 2.22, after the occurrence of an Event of Default, all
amounts collected or received by the Administrative Agent or any Lender on
account of amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Credit Documents, pro rata as set forth below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

43



--------------------------------------------------------------------------------

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment of Administrative Agent. Each Lender irrevocably
appoints The Royal Bank of Scotland plc as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Credit Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Credit Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 8.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Credit Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Credit Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.2), and (c) except as expressly set forth in the Credit Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Credit

 

44



--------------------------------------------------------------------------------

Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Credit Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Credit Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

Section 8.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 8.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 8.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 8.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Credit Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

45



--------------------------------------------------------------------------------

Section 8.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Credit Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 8.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Credit
Documents and (iii) the Required Lenders shall thereafter perform all duties of
the retiring Administrative Agent under the Credit Documents until such time as
the Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 8.8. Co-Documentation Agents; Syndication Agent. Each of the Lenders and
the Borrower hereby acknowledges and agrees that the Co-Documentation Agents and
the Syndication Agent shall have no duties or obligations under any Credit
Documents to any Lender or the Borrower.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, sent by
telecopy or to the extent permitted below, by email as follows:

 

To the Borrower:    Atmos Energy Corporation    Three Lincoln Centre, Suite 1800
   5430 LBJ Freeway    Dallas, Texas 75240

 

46



--------------------------------------------------------------------------------

     Attention: Fred E. Meisenheimer    Telecopy Number: (214) 550-5641    Email
Address: Fred.Meisenheimer@atmosenergy.com With a copy to:    Atmos Energy
Corporation    700 Three Lincoln Centre    5430 LBJ Freeway    Dallas, Texas
75240    Attention: Treasurer    Telecopy Number: (214) 550-9326    Email
Address: dan.meziere@atmosenergy.com and    Atmos Energy Corporation    Three
Lincoln Centre, Suite 1800    5430 LBJ Freeway    Dallas, Texas 75240   
Attention: General Counsel    Telecopy Number: (214) 550-9216    Email Address:
louis.gregory@atmosenergy.com To the Administrative Agent:    The Royal Bank of
Scotland plc    600 Washington Blvd.    Stamford, CT 06901    Attention: Damon
Matthews    Telecopy Number: 203-873-5300    Email Address: GBMNAgency@rbs.com
With a copy to:    The Royal Bank of Scotland plc    600 Washington Blvd.   
Stamford, CT 06901    Attention: Lynne Alfarone    Telecopy Number: 203-873-3569
   Email Address: AgencyOps@rbs.com    and    King & Spalding LLP    1180
Peachtree Street, N.E.    Atlanta, Georgia 30309    Attention: Carolyn Z. Alford
   Telecopy Number: (404) 572-5100    Email Address: czalford@kslaw.com To any
other Lender:    the address set forth in the Administrative Questionnaire or
the Assignment and Acceptance executed by such Lender

Notices and other communications hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the

 

47



--------------------------------------------------------------------------------

Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 9.1 during normal business hours for such
Person, or if received after normal business hours for such Person, such notice
shall be effective on the next Business Day.

(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

(c) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available”. The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications of the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of Borrower’s or the
Administrative Agent’s transmission of Communications through the

 

48



--------------------------------------------------------------------------------

Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower
provides to the Administrative Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

Section 9.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or any other Credit Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Credit Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Credit Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 9.2, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other
Credit Documents, nor consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 9.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement, without the written consent of each Lender other than Defaulting
Lenders; (vii) release all or substantially all collateral (if any) securing any
of the Obligations, without the written consent of each Lender other than
Defaulting Lenders; provided further, that no such agreement shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent without the prior written consent of such Person. Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and
9.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.

 

49



--------------------------------------------------------------------------------

Section 9.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Credit Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Credit Document shall be
consummated), and (ii) all reasonable out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 9.3, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Joint Lead Arrangers, each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any liability arising under the
Environmental Laws related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other
Credit Document, if the Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Credit Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

50



--------------------------------------------------------------------------------

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent under clauses (a), (b) or (c) hereof, each Lender
severally agrees to pay to the Administrative Agent such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the use of proceeds thereof.

(f) All amounts due under this Section 9.3 shall be payable promptly after
written demand therefor.

Section 9.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Credit Exposure outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans and Credit
Exposure of the assigning Lender

 

51



--------------------------------------------------------------------------------

subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the “Trade Date”) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Credit Exposure or
the Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.17(e) if such assignee is a Foreign Lender.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons or Defaulting Lender. No such assignment
shall be made to a natural person or a Defaulting Lender or an Affiliate
thereof.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

52



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 9.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

(c) The Administrative Agent shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and Credit Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (as to its commitment only), at any
reasonable time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or

 

53



--------------------------------------------------------------------------------

reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 9.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of this
Agreement or such guaranty agreement; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations. Subject to paragraph (e) of
this Section 9.4, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16, and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.4, provided, that such Participant agrees to be subject to the
provisions of Sections 2.19 and 2.20 as if it were an assignee hereunder,
further, to the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.7 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.15 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 and Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank or a
Governmental Authority having jurisdiction over any Lender or its parent;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 9.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Credit Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof, except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final

 

54



--------------------------------------------------------------------------------

judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Credit Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Credit
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 9.5 and brought in any
court referred to in paragraph (b) of this Section 9.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 9.1, provided that such service of
process is delivered only by overnight courier, signature required. Nothing in
this Agreement or in any other Credit Document will affect the right of any
party hereto to serve process in any other manner permitted by law.

Section 9.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.7. Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

Section 9.8. Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Credit Documents, and any separate letter agreement(s)
relating to

 

55



--------------------------------------------------------------------------------

any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters. Delivery of an executed counterpart to this
Agreement or any other Loan Document by facsimile transmission or by electronic
mail in pdf format shall be as effective as delivery of a manually executed
counterpart hereof.

Section 9.9. Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.15, 2.16, 2.17, and 9.3 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Credit Documents, and
the making of the Loans.

Section 9.10. Severability. Any provision of this Agreement or any other Credit
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 9.11. Confidentiality. Each of the Administrative Agent and each Lender
agrees to take normal and reasonable precautions to maintain the confidentiality
of any Information, except that such Information may be disclosed (i) to any
Related Party of the Administrative Agent or any such Lender, including without
limitation accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 9.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower, (v) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
and (vi) subject to provisions substantially similar to this Section 9.11, to
any actual or prospective assignee or Participant, or to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to Borrower and its obligations, (vii) on a
confidential basis to (a) any rating agency in connection with rating the
Borrower, its Subsidiaries or the facilities or (b) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the facilities; or (viii) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this Section 9.11 shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information. For the purposes of this Section, “Information”
means all information received from the

 

56



--------------------------------------------------------------------------------

Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.

Section 9.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.12 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.

Section 9.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Credit Document pursuant to any requirement of law or regulation,
agrees that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Credit Documents.

Section 9.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Section 9.15. No Fiduciary Duty. The Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower. Borrower agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and Borrower, its stockholders or its affiliates. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Credit Documents are arm’s-length commercial transactions between the Lenders,
on the one hand, and Borrower, on the other, (ii) in connection therewith and
with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of Borrower, its
management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising Borrower on other matters) or any other obligation to
Borrower except the obligations expressly set forth in the Credit Documents and
(iv) Borrower has consulted its own legal and financial advisors to the extent
it deemed appropriate. Borrower further acknowledges and agrees that it is
responsible for

 

57



--------------------------------------------------------------------------------

making its own independent judgment with respect to such transactions and the
process leading thereto. Borrower agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower, in connection with such transaction or the process
leading thereto.

(remainder of page left intentionally blank)

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ATMOS ENERGY CORPORATION, as Borrower By:  

/s/ FRED E. MEISENHEIMER

  Name:   Fred E. Meisenheimer   Title:   Senior Vice President and CFO

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent and as a Lender By:  

/s/ BRIAN D. WILLIAMS

  Name:   Brian D. Williams   Title:   Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Syndication Agent and as a
Lender By:  

/s/ DIXON SCHULTZ

  Name:   Dixon Schultz   Title:   Managing Director By:  

/s/ SHARADA MANNE

  Name:   Sharada Manne   Title:   Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender By:
 

/s/ JOHN PRIGGE

  Name:   John Prigge   Title:   Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Documentation Agent and as a Lender By:  

/s/ ALLISON W. CONNALLY

  Name:   Allison W. Connally   Title:   Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a
Lender By:  

/s/ KATIE KLOECKNER

  Name:   Katie Kloeckner   Title:   Assistant Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ JOHN JEFFERS

  Name:   John Jeffers   Title:   Managing Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ DENIS OMEARA

  Name:   Denis Omeara   Title:   Managing Director By:  

/s/ PASQUALE PERRAGLIA

  Name:   Pasquale Perraglia   Title:   Vice-President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ OLIVER SCHWARZ

  Name:   Oliver Schwarz   Title:   Director By:  

/s/ HANS-JOSEF THIELE

  Name:   Hans-Josef Thiele   Title:   Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ MARY E. EVANS

  Name:   Mary E. Evans   Title:   Associate Director By:  

/s/ IRJA R. OTSA

  Name:   Irja R. Otsa   Title:   Associate Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ MARK B. GROVER

  Name:   Mark B. Grover   Title:   Senior Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ MARK WALTON

  Name:   Mark Walton   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ JUAN J. JAVELLANA

  Name:   Juan J. Javellana   Title:   Executive Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ SHERRESE CLARKE

  Name:   Sherrese Clarke   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BOKF, N.A. DBA BANK OF TEXAS, as a Lender By:  

/s/ DAVID K. FELAN

  Name:   David K. Felan   Title:   Senior Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGINS AND APPLICABLE PERCENTAGES

 

Level

  

Rating Category

Moody’s/S&P/Fitch

   Applicable
Margin  for
Eurodollar
Advances     Applicable
Margin for  Base
Rate Advances     Applicable
Commitment  Fee
Percentage  

I

   A2/A/A or higher      1.00 %      0.00 %      0.125 % 

II

   A3/A-/ A-      1.25 %      0.25 %      0.150 % 

III

   Baa1/ BBB+/ BBB+      1.50 %      0.50 %      0.175 % 

IV

   Baa2/ BBB/ BBB      1.75 %      0.75 %      0.250 % 

V

   Baa3/ BBB-/ BBB- or lower      2.00 %      1.00 %      0.300 % 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior, unsecured long-term debt securities of the Borrower
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Borrower shall be disregarded. The rating in effect on any date is that in
effect at the close of business on such date. If the ratings established or
deemed to have been established by Moody’s, S&P and Fitch for the Borrower fall
within different Levels, the highest rating (or numerically lower Level) shall
apply, unless the ratings differ by more than one Level, in which case, if the
rating is the same by two rating agencies, and the third agency rating is lower,
then the higher rating shall govern and otherwise, the governing rating shall be
the rating next below the highest of the three. If the Borrower is not rated by
Moody’s, S&P or Fitch, then the rate shall be established by reference to Level
V.

If the rating system of Moody’s, S&P or Fitch shall change, or if any of these
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower, the Lenders and the Administrative Agent shall
negotiate in good faith to amend this Schedule to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin and the Applicable
Percentage shall be determined by reference to the rating most recently in
effect prior to any such change or cessation. If after a reasonable time (not to
exceed 90 days) the parties cannot agree to a mutually acceptable amendment, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to Level V.

 

[SCHEDULE I]



--------------------------------------------------------------------------------

Schedule II

COMMITMENT AMOUNTS

 

Lender

   Commitment Amount  

The Royal Bank of Scotland plc

   $ 60,000,000   

Crédit Agricole Corporate and Investment Bank

   $ 60,000,000   

Bank of America, N.A.

   $ 60,000,000   

U.S. Bank National Association

   $ 60,000,000   

Wells Fargo Bank, National Association

   $ 60,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 56,250,000   

BNP Paribas

   $ 56,250,000   

Deutsche Bank AG New York Branch

   $ 56,250,000   

UBS AG, Stamford Branch

   $ 56,250,000   

Branch Banking and Trust Company

   $ 47,500,000   

Goldman Sachs Bank USA

   $ 47,500,000   

JPMorgan Chase Bank, N.A.

   $ 47,500,000   

Morgan Stanley Bank, N.A.

   $ 47,500,000   

Bokf, N.A. dba Bank of Texas

   $ 35,000,000   

TOTAL

   $ 750,000,000   

 

[SCHEDULE II]



--------------------------------------------------------------------------------

SCHEDULE 4.20

Secured Indebtedness as of March 31, 2011

 

    

Interest

Rate

   Maturity        

Balance at

3/31/11

 

Rental Property fixed rate term notes

   various    due 2013    due in installments    $ 327,379.43                   
 

Total Secured Indebtedness

            $ 327,379.43                     

 

[SCHEDULE 4.20]



--------------------------------------------------------------------------------

SCHEDULE 4.21

SUBSIDIARIES (1)

 

Name

   State or Country  of
Incorporation BLUE FLAME INSURANCE SERVICES, LTD    Bermuda (wholly-owned
subsidiary of Atmos Energy Corporation)    MISSISSIPPI ENERGIES, INC.   
Mississippi (wholly-owned subsidiary of Atmos Energy Corporation)   

UNITARY GH&C PRODUCTS, LLC

   Delaware

(28% owned by Mississippi Energies, Inc.)

   ATMOS ENERGY HOLDINGS, INC.    Delaware (wholly-owned subsidiary of Atmos
Energy Corporation)   

ATMOS ENERGY SERVICES, LLC

   Delaware

(a limited liability company, wholly-owned by Atmos Energy Holdings, Inc.)

  

EGASCO, LLC

   Texas

(a limited liability company, wholly-owned by Atmos Energy Holdings, Inc.)

  

ATMOS ENERGY MARKETING, LLC

   Delaware

(a limited liability company, wholly-owned by Atmos Energy Holdings, Inc.)

  

ATMOS POWER SYSTEMS, INC.

   Georgia

(a wholly-owned subsidiary of Atmos Energy Holdings, Inc.)

  

 

[SCHEDULE 4.21]



--------------------------------------------------------------------------------

Name

   State or Country  of
Incorporation

ATMOS PIPELINE AND STORAGE, LLC

   Delaware

(a limited liability company, wholly-owned by Atmos Energy Holdings, Inc.)

  

UCG STORAGE, INC.

   Delaware

(wholly-owned by Atmos Pipeline and Storage, LLC)

  

WKG STORAGE, INC.

   Delaware

(wholly-owned by Atmos Pipeline and Storage, LLC)

  

ATMOS EXPLORATION AND PRODUCTION, INC.

   Delaware

(wholly-owned by Atmos Pipeline and Storage, LLC)

  

TRANS LOUISIANA GAS PIPELINE, INC.

   Louisiana

(wholly-owned by Atmos Pipeline and Storage, LLC)

  

TRANS LOUISIANA GAS STORAGE, INC.

   Delaware

(wholly-owned by Atmos Pipeline and Storage, LLC)

  

FORT NECESSITY GAS STORAGE, LLC

   Delaware

(a limited liability company, wholly-owned by Atmos Pipeline and Storage, LLC)

  

ATMOS GATHERING COMPANY, LLC

   Delaware

(a limited liability company, wholly-owned by Atmos Pipeline and Storage, LLC)

  

PHOENIX GAS GATHERING COMPANY

   Delaware

(wholly-owned by Atmos Gathering Company, LLC)

  

 

(1) 

No Subsidiary of the Borrower currently qualifies as a Material Subsidiary as
that term is defined in the Agreement.

 

[SCHEDULE 4.21]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

[Date]

Reference is made to the Revolving Credit Agreement dated as of May 2, 2011 (as
amended and in effect on the date hereof, the “Credit Agreement”), among Atmos
Energy Corporation, a Texas and Virginia corporation, the lenders from time to
time party thereto and The Royal Bank of Scotland plc, as Administrative Agent
for such lenders. Terms defined in the Credit Agreement are used herein with the
same meanings.

[Name of Assignor] (the “Assignor”) hereby sells and assigns, without recourse,
to [name of Assignee] (the “Assignee”), and the Assignee hereby purchases and
assumes, without recourse, from the Assignor, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the Commitment of the Assignor on the Assignment Date and
Credit Exposure owing to the Assignor which are outstanding on the Assignment
Date, but excluding accrued interest and fees to and excluding the Assignment
Date. The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement. From and after the Assignment Date (i) the Assignee shall be a party
to and be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, have the rights and obligations of a Lender thereunder
and (ii) the Assignor shall, to the extent of the Assigned Interest, relinquish
its rights and be released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 9.4(b)(iv) of the Credit Agreement.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all

 

A-1



--------------------------------------------------------------------------------

requirements of an eligible assignee under Section 9.4 of the Credit Agreement
(subject to receipt of such consents as may be required under
Section 9.4(b)(iii) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

Choose in the alternative [Alternative A: From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.] [Alternative B: From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.]

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Assignment Date:

Legal Name of Assignor:

 

A-2



--------------------------------------------------------------------------------

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment:

(“Effective Date”):

 

Facility

   Principal  Amount
Assigned      Percentage Assigned  of
Commitment (set forth, to at
least 8 decimals, as a  percentage
of the aggregate Commitments
of all Lenders thereunder)  

Commitment:

   $           %   

The terms set forth above are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:  

 

  Name:   Title: [NAME OF ASSIGNEE], as Assignee By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

The undersigned hereby consents to the within assignment1:

 

ATMOS ENERGY CORPORATION     THE ROYAL BANK OF SCOTLAND PLC, as Administrative
Agent: By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

 

1 

Consents to be included to the extent required by Section 9.4(b)(iii) of the
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT 2.3

FORM OF NOTICE OF BORROWING

[Date]

The Royal Bank of Scotland plc,

    as Administrative Agent

    for the Lenders referred to below

600 Washington Blvd.

Stamford, CT 06901

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement dated as of May 2, 2011 (as
amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the lenders from time to time party thereto, and The
Royal Bank of Scotland plc, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Borrowing, and the Borrower hereby requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing requested hereby:

 

  (A)

Aggregate principal amount of Borrowing2:                             

 

  (B) Date of Borrowing (which is a Business Day):                             

 

  (C)

Interest Rate basis3:                             

 

  (D)

Interest Period4:                             

 

  (E) Location and number of Borrower’s account to which proceeds of Borrowing
are to be disbursed:                             

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a) and (b) of Section 3.2 of the Credit Agreement are satisfied.

 

Very truly yours, ATMOS ENERGY CORPORATION By:  

 

  Name:   Title:

 

 

2 

Not less than $5,000,000 for Eurodollar Borrowing or $1,000,000 for Base Rate
Borrowing.

3 

Eurodollar Borrowing or Base Rate Borrowing.

4 

Which must comply with the definition of “Interest Period” and end not later
than the Commitment Termination Date.

 

2.3-1



--------------------------------------------------------------------------------

EXHIBIT 2.5

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

The Royal Bank of Scotland plc,

    as Administrative Agent

    for the Lenders referred to below

600 Washington Blvd.

Stamford, CT 06901

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement dated as of May 2, 2011 (as
amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the lenders named therein, and The Royal Bank of
Scotland plc, as Administrative Agent. Terms defined in the Credit Agreement are
used herein with the same meanings. This notice constitutes a Notice of
Conversion/Continuation and the Borrower hereby requests the conversion or
continuation of a Borrowing under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to the Borrowing
to be converted or continued as requested hereby:

 

  (A) Borrowing to which this request applies:                             

 

  (B) Principal amount of Borrowing to be converted/continued:
                            

 

  (C) Effective date of election (which is a Business Day):
                            

 

  (D) Interest rate basis:                             

 

  (E) Interest Period:                             

 

Very truly yours, ATMOS ENERGY CORPORATION By:  

 

  Name:   Title:

 

2.5-1



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(iii)

FORM OF SECRETARY’S CERTIFICATE OF ATMOS ENERGY CORPORATION

Reference is made to the Revolving Credit Agreement dated as of May 2, 2011 (the
“Credit Agreement”), among Atmos Energy Corporation (the “Borrower”), the
lenders named therein, and The Royal Bank of Scotland plc, as Administrative
Agent. Terms defined in the Credit Agreement are used herein with the same
meanings. This certificate is being delivered pursuant to Section 3.1(b)(iii) of
the Credit Agreement.

I,                             , Secretary of the Borrower, DO HEREBY CERTIFY
that:

(a) annexed hereto as Exhibit A is a true, correct and complete copy of the
Amended and Restated Articles of Incorporation of the Borrower, and all
amendments thereto, for each of the State of Texas and the Commonwealth of
Virginia. Except as shown on Exhibit A, each of such Amended and Restated
Articles of Incorporation of the Borrower has not been amended or otherwise
modified since [date] and at all times hereafter through the date hereof;

(b) annexed hereto as Exhibit B is a true and correct copy of the Amended and
Restated Bylaws of the Borrower as in effect on [date]5 and at all times
thereafter through the date hereof;

(c) annexed hereto as Exhibit C is a true and correct copy of certain
resolutions duly adopted by the Board of Directors of the Borrower at its
meeting on [date] with respect to the transactions contemplated by the Credit
Agreement, which resolutions are the only resolutions adopted by the Board of
Directors of the Borrower or any committee thereof relating to the Credit
Agreement and the other Loan Documents to which the Borrower is a party and the
transactions contemplated therein and have not been revoked, amended,
supplemented or modified and are in full force and effect on the date hereof;
and

(d) each of the persons named below is and has been at all times since [date] a
duly elected and qualified officer of the Borrower holding the office set forth
opposite her name and the signature set forth opposite her name is her genuine
signature:

 

Name

  

Title

  

Specimen Signature

[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]      

 

 

5 

This date should be prior to the date of the resolutions referred to in clause
(d).

 

3.1(b)(iii)-1



--------------------------------------------------------------------------------

Name

  

Title

  

Specimen Signature

                       

IN WITNESS WHEREOF, I have hereunto signed my name this      day of [month],
[year].

 

 

Name Secretary

I,                             , [                            ] of the Borrower,
do hereby certify that                              has been duly elected, is
duly qualified and is the [Assistant] Secretary of the Borrower, that the
signature set forth above is [his/her] genuine signature and that [he/she] has
held such office at all times since [date].6

 

 

Name: Title:

 

 

6 

This certification should be included as part of the Secretary’s certificate and
signed by one of the officers whose incumbency is certified pursuant to clause
(e) above.

 

3.1(b)(iii)-2



--------------------------------------------------------------------------------

Exhibit A

[Articles of Incorporation]

 

3.1(b)(iii)-3



--------------------------------------------------------------------------------

Exhibit B

[Bylaws]

 

3.1(b)(iii)-4



--------------------------------------------------------------------------------

Exhibit C

[Resolutions]

 

3.1(b)(iii)-5



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(vi)

FORM OF OFFICER’S CERTIFICATE OF ATMOS ENERGY CORPORATION

Reference is made to the Revolving Credit Agreement dated as of May 2, 2011 (the
“Credit Agreement”), among Atmos Energy Corporation (the “Borrower”), the
lenders from time to time party thereto, and The Royal Bank of Scotland plc, as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings. This certificate is being delivered pursuant to
Section 3.1(b)(vi) of the Credit Agreement.

I,                             , [                            ] of the Borrower,
DO HEREBY CERTIFY that:

(a) no Default or Event of Default exists;

(b) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects;

(c) since September 30, 2010, there have been no material adverse change in the
business, condition (financial or otherwise), operations, liabilities
(contingent or otherwise), properties or prospects of the Borrower and its
subsidiaries taken as a whole;

(d) there are no actions, suits, investigations or legal, equitable, arbitration
or administrative proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower, any of its Subsidiaries or any of their
properties which would have or be reasonably expected to have a Material Adverse
Effect;

(e) except as would not result or be reasonably expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower and its Subsidiaries
and all operations at such properties are in compliance in all material respects
with all applicable Environmental Laws, (b) there is no violation of any
Environmental Law with respect to such properties or the businesses operated by
the Borrower or its Subsidiaries (the “Businesses”), and (c) there are no
conditions relating to the Businesses or such properties that would reasonably
be expected to give rise to a material liability under any applicable
Environmental Laws; and

(f) attached hereto as Exhibit A are true, correct and complete copies of all
consents, approvals, authorizations, registrations and filings and orders
required or advisable to be made or obtained under any Requirement of Law, or by
any Contractual Obligation of Borrower, in connection with the execution,
delivery, performance, validity and enforceability of the Credit Documents or
any of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders are in full force and effect
and all applicable waiting periods have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof is ongoing.

IN WITNESS WHEREOF, I have hereunto signed my name this      day of [month],
[year].

 

 

Name: Title:

 

3.1(b)(vi)-1



--------------------------------------------------------------------------------

Exhibit A

[third party consents and approvals]

 

3.1(b)(vi)-2



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

FORM OF COMPLIANCE CERTIFICATE

 

To:  

The Royal Bank of Scotland plc, as Administrative Agent

303 Peachtree St., N.E.

Atlanta, GA 30308

Attention: Mark Huffstetler

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement dated as of May 2,
2011 (as amended and in effect on the date hereof, the “Credit Agreement”),
among Atmos Energy Corporation (the “Borrower”), the lenders named therein, and
The Royal Bank of Scotland plc, as Administrative Agent. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

I,                             , being the duly elected and qualified, and
acting in my capacity as Chief Financial Officer of the Borrower, hereby certify
to the Administrative Agent and each Lender as follows:

1. The consolidated financial statements of the Borrower and its Subsidiaries
attached hereto for the fiscal [quarter][year] ending
                             fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as at the end of such
fiscal [quarter][year] on a consolidated basis, and the related statements of
income cash flows of the Borrower and its Subsidiaries for such fiscal
[quarter][year], in accordance with generally accepted accounting principles
consistently applied (subject, in the case of such quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes).

2. The calculations set forth in Attachment 1 are computations of the financial
covenants set forth in Article V of the Credit Agreement calculated from the
financial statements referenced in clause 1 above in accordance with the terms
of the Credit Agreement.

3. Based upon a review of the activities of Borrower and its Subsidiaries and
the financial statements attached hereto during the period covered thereby, as
of the date hereof, there exists no Default or Event of Default.

 

 

Name: Title: Treasurer

 

3.1(b)(vi)-1



--------------------------------------------------------------------------------

Attachment 1 to Compliance Certificate

 

3.1(b)(vii)-2